Allowable Subject Matter
Claims 1, 3, 5-6, 8-17, 19, 21, 23-24, 26-34, and 36-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Bagheri (US 20180279344 A1) discloses “A method for wireless communication at a user equipment (UE), comprising: receiving a first downlink transmission in a first short transmission time interval (sTTI)… receiving, at the UE from a wireless device, the second downlink transmission in a second sTTI,” in paragraph 45 and Fig. 4; “the second downlink transmission being received at the UE using a number of layers configured for communicating the second downlink transmission between the UE and the wireless device;” in paragraph 84; “identifying a first combined DMRS configuration for demodulating the second downlink transmission …wherein the first combined DMRS configuration comprises sharing DMRS from the first downlink transmission for demodulating the second downlink transmission;” in paragraph 45; and “demodulating the second downlink transmission based at least in part on the first combined DMRS configuration” in paragraph 100. However, Bagheri does not explicitly disclose “receiving downlink control information associated with a second downlink transmission comprising a demodulation reference signal (DMRS) indicator, wherein the DMRS indicator comprises a bit value to indicate whether DMRS is present in the second downlink transmission” nor identifying the first combined DMRS configuration “based at least in part on the number of layers being above a layer threshold and the bit value of the DMRS indicator”.
Tang (US 20200059905 A1) discloses the missing features “receiving control information associated with a second downlink transmission comprising a demodulation reference signal (DMRS) indicator” in paragraph 141 and 142 and discloses “based at least in part on the number of layers being above a layer threshold and a value of the DMRS indicator” in paragraphs 94 and 159 and would be obvious for one of ordinary skill in the art to combine with Bagheri because determining DMRS configuration based on the number of layers increases system flexibility without adding overhead, thus enhancing service efficiency. However, Tang also does not disclose “wherein the DMRS indicator comprises a bit value to indicate whether DMRS is present in the second downlink transmission” nor that identifying the first combined DMRS configuration is based on “the bit value of the DMRS indicator” in addition to the number of layers being above a layer threshold. 
Yoon (US 20210258119 A1) discloses the utilization of a bit indicator and the number of layers for DMRS transmission in paragraphs 272-273 and 580. However, Yoon does not disclose that number of layers are compared to a threshold, and more importantly Yoon discloses these within the context of being used in addition to an otherwise obtained DMRS configuration and not to identify the DMRS configuration as in the instant claim and thus would not be obvious for one of ordinary skill in the art to combine with Bagheri and Tang to obtain the features of the instant claim.
Claims 36, 38, and 40 are similar to claim 1 and are allowable for similar reasons.
Claims 19, 37, 39, and 41 are from the perspective of the base station instead of the UE but substantially contain the same allowable subject matter and are thus allowable for similar reasons.
The remaining claims depend on claims 1, 19, and 36-41 and are allowed based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SAAD KHAWAR/Examiner, Art Unit 2412